 Case: 4:20-cv-00060-JAR Doc. #: 85 Filed: 09/30/20 Page: 1 of 1 PageID #: 699




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


KIMBERLY M. GARDNER,                         )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )   No. 4:20-CV-00060 JAR
                                             )
CITY OF ST. LOUIS, et al.,                   )
                                             )
              Defendants.                    )

                               JUDGMENT OF DISMISSAL

       Pursuant to the Memorandum and Order filed this day,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Amended

Complaint is DISMISSED without prejudice.



Dated this 30th day of September, 2020.



                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
